This is a bill in equity brought by complainant, the owner and operator of the Liberty Theatre on Broad street in Providence, praying for an injunction to restrain the respondents from interfering with complainant's business by picketing or patrolling the sidewalk or street in front of or near said theatre for the purpose of interfering with any persons entering or leaving the theatre.
The respondents are Local No. 223, an unincorporated organization of motion picture machine operators, and Philip F. Suparman, Herbert F. Slater and Abraham Kroll, members of said organization.
The cause was heard by a justice of the Superior Court upon bill, answer, replication and oral proof. The decision was for the complainant. By the decree of the court, respondents were enjoined "from picketing or patrolling the sidewalk or street in front of or near complainant's theatre for the purpose of preventing or persuading any person or persons from entering said theatre; and from annoying, hindering, obstructing or interfering with any person or persons who may be entering or leaving or about to enter or leave said theatre while in the employment of the complainant at said theatre, or who may desire to enter such employment, and from intimidating or coercing by threats or otherwise any such person or persons." The cause is in this court on respondents' appeal the reason of which is that said decree is against the law and the evidence.
The trial justice found the facts as follows: Complainant has in his employ two operators of his motion picture machine; the respondents attempted to force complainant to make a contract with the union to employ only members of the union; to accomplish their purpose, respondents began *Page 501 
proceedings in the nature of a boycott against the theatre; at such times as the theatre was open for business, two members of the union paraded back and forth on the sidewalk in front of the theatre with paper placards on their hats upon which, conspicuously printed were the words, "This theatre does not employ union moving picture machine operators affiliated with the American Federation of Labor." This picketing was done under instructions from the union; one of these pickets pushed against a young woman who was about to enter the theatre and told her not to enter, that it was dangerous to go inside; other patrons who were about to enter the theatre were also approached by the pickets and told it was dangerous to enter; one patron was stopped on the sidewalk near the entrance by a picket who said: "I know you won't go into a scab place, a non-union place."
Since the institution of the picketing complainant's receipts from his business have fallen off. It appears in evidence that a contract between the respondent union and the complainant had expired in June, 1927, and the union, in June, 1928, had withdrawn the union operators from the theatre. A short time before the acts complained of occurred, an agent of the international association, with which the local union is affiliated, went with Mr. Slade to complainant's theatre and tried to get him to make a contract with the union. After he refused to make such a contract, respondents, in January, 1930, organized and established a systematic picketing of the theatre and the present proceedings were then begun.
The entrance from the sidewalk to the lobby of the theatre is 30 feet wide. On each side of this entrance there is a small store not connected with the theatre. The proprietor of one of the stores objected to the presence of the pickets in front of his store. Thereafter the two pickets walked, either together or singly, back and forth on the sidewalk in front of the theatre entrance usually at times when a performance was beginning or ending. *Page 502 
The respondent Slade, who is the president and business manager of the local union, was appointed by the executive board of the union to direct the picketing. Mr. Slade assigned and relieved the pickets every two hours and supervised their method of operation. He parked his automobile on the side of the street opposite the theatre entrance. When he wished to instruct or change the pickets he blew his automobile horn. This was a summons to the pickets who crossed the street to his automobile, received his instructions and then returned to the theatre entrance.
Complainant's machine operators work singly, by reliefs. They enter and leave the theatre by a side door on the south side and do not use the front entrance at all.
Respondents claim their picketing was lawful and that any coercion or intimidation of the patrons of the theatre was unauthorized and forbidden. The findings of fact by the trial justice are to the contrary and the evidence sustains such findings. Respondents ask that the injunction decree be modified so as to permit picketing without coercion or intimidation. The question raised, as thus appears, is limited by the facts of this particular case. It is not a question of the right to picket in a strike or in a labor controversy between an employer and his employees. Complainant's employees are satisfied with their wages and the conditions under which they work. There has been no intent nor attempt by respondents to persuade these employees to join the union or to refuse to work for less than the union rate of wages.
The primary and plain object of the picketing was to injure complainant's business and thereby to force him, not merely to employ union men, but to make a contract to do so for a considerable period of time.
The respondents have the right to persuade the public by any lawful means to patronize or to refuse to patronize complainant's theatre. But this right is not superior to the right of complainant to conduct his business free from unlawful interference. The attempt to unionize complainant's *Page 503 
theatre may result in actual injury to complainant but it is not a legal injury unless the damage resulting therefrom is caused by a violation of a legal right of the complainant. There is a violation of such a legal right when the methods used are coercive. This principle was recognized and approved in MacauleyBros. v. Tierney, 19 R.I. 255.
This is the first time that the question of picketing has arisen in this court. The decisions on that question in the State and Federal courts and the reasons therefor are many and conflicting. See 6 A.L.R., p. 894 and pp. 916-981. We think that much of the uncertainty and confusion in the reported decisions results from the attempt to establish a general rule of law which shall govern in every labor controversy; but no such general rule has yet been established and each case must be decided upon consideration of the facts and of the rights of the opposing parties.
Picketing, if it is peaceful and unaccompanied by coercion, duress or intimidation, is lawful. See American Foundries v.Tri-City Council, 257 U.S. 184. The difficulty is in deciding in a particular case whether the methods actually used are lawful or unlawful. The trial justice was of the opinion that the action of the respondents was in the nature of a secondary boycott. This has been defined as a combination to influence A. by exerting some sort of economic or social pressure against persons who deal with A. See Labor Injunction, Frankfurter  Greene, p. 43 and cases cited. To affix a name to particular actions complained of is a matter of description; it does not help materially in the decision of the question of the lawfulness of the acts.
It is unnecessary in the instant case to attempt to define the limits within which persons, combining for their own advantage to do acts injurious to the business of another, may legally proceed to accomplish that result. Granting that peaceful picketing is lawful and the display of placards of the kind in question on the public street is lawful, all the authorities agree that such actions are unlawful when accompanied by coercion or intimidation. Goldberg c. Co. *Page 504 
v. Stablemen's Union, 149 Cal. 429; St. Germain v. Bakery C. Workers' Union, 97 Wn. 282; Bull v. InternationalAlliance, 119 Kan. 713; Steffes v. Motion Picture M.O.U.,136 Minn. 200.
The respondents have been enjoined from picketing only in front of or near the theatre for the purpose of preventing or persuading persons from entering the theatre and from obstructing or interfering with employees who may be entering or leaving the theatre. The only restraint imposed on the giving of information to or the persuasion of the public is upon picketing in a very limited area which is filled with traffic. The course of conduct of the respondents has been such as to demonstrate the danger of injury to complainant's business if picketing near the theatre entrance is now authorized by the court.
In the circumstances and in view of the deliberate violation by respondents of the rights of complainants, we think that to now permit any picketing in the limited space near the theatre would inevitably result in the obstruction of the public use of the street and sidewalk and an added injury to complainant. For the reasons stated we are of the opinion that the injunction was warranted in this case.
The decree of the Superior Court is affirmed and the appeal therefrom is denied and dismissed. The cause is remanded to the Superior Court for further proceedings.